      Case 1:17-cv-06734-AJN-KNF Document 100 Filed 12/01/20 Page 1 of 16




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------X
THOMAS LENAHAN,                                       :

                          Plaintiff,                 :

                 v.                                  :
                                                              MEMORANDUM AND ORDER
CITY OF NEW YORK, et al.,                            :
                                                                 17-CV-6734 (AJN) (KNF)
                           Defendants.                :
----------------------------------------------------- X
KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE

        Plaintiff Thomas Lenahan proceeding pro se commenced this action, pursuant to 42

U.S.C. § 1983, asserting unconstitutional pretrial detainee living conditions during his detention

on Rikers Island, New York. On January 27, 2020, the Court granted the plaintiff’s motion to

compel and directed the defendants “to respond to the plaintiff’s document request nos. 13, 14,

15, 19, 20, 22, 23, 26, 28, 29, 31, 32, 34, 35, 39 and 41 on or before February 6, 2020. To the

extent that the defendants’ response to document request no. 22 contains information protected

by the New York Mental Hygiene Law, that information shall be redacted before providing it to

the plaintiff.” Docket Entry No. 67. Before the Court is a motion made by the plaintiff for:

(i) sanctions pursuant to Rule 37(b) of the Federal Rules of Civil Procedure for failure to obey

the Court’s January 27, 2020 order; and (ii) an extension of time to complete discovery. The

defendants oppose the motion.

                                     PLAINTIFF’S CONTENTIONS

        The plaintiff seeks sanctions against the defendants for failure to comply with the Court’s

January 27, 2020 order granting the plaintiff’s motion to compel and directing the defendants to

respond to the plaintiff’s document request Nos. 13, 14, 15, 19, 20, 22, 23, 26, 28, 29, 31, 32, 34,



                                                          1
     Case 1:17-cv-06734-AJN-KNF Document 100 Filed 12/01/20 Page 2 of 16




35, 39 and 41 no later than February 6, 2020. The plaintiff contends that he is “incarcerated in

the facility with the highest corona virus cases” and since he is “being placed on quarantine with

5 visits to the law library since March [1,] 2020,” he requests an extension of time to complete

discovery. In support of his motion, the plaintiff submitted his sworn affidavit. The plaintiff

asserts that he filed a complaint in this action about September 1, 2017, “without the benefit of a

law library or any legal resources,” which is why the complaint “contained myriad legal

omissions.” The plaintiff intends to seek leave to amend the complaint to “add the correct names

of all parties as Judge Nathan ordered plaintiff to do once he receives the information” and to

make citation to specific statutes and constitutional provisions violated. The plaintiff asserts that

the alleged violations occurred “at A.M.K.C. and G.M.D.C. detention centers” on Rikers Island.

He contends:

       In the past, the defendants have intentionally provided the incorrect spelling of a
       defendants [sic] name and claimed to have no address to serve said defendant, thus
       eliminating the medical director responsible for a host of medical decisions/legal
       responsibilities off [sic] the defendants. Then they provided fabricated financial
       records which were exposed by their date that indicated plaintiff was detained at
       G.M.D.C. on 11/07/14 when in fact plaintiff was not transferred to G.M.D.C. until
       12/03/14. Further, the house detail money he earned would have paid off that
       restitution by 01/07/15 to still indicate the same balance on the following page. But
       please notice, this document is regarding G.M.D.C.!!!! See Exhibits numbered 1
       and 2 attached hereto.

The plaintiff contends that he wrote to the defendants’ counsel in an attempt to resolve discovery

disputes. During a telephone conference with the defendant’s counsel, the plaintiff learned for

the first time that the Court granted the defendants’ request for an extension of discovery

deadline, although the plaintiff did not receive a notice of that order. According to the plaintiff,

he did not have access to the Local Civil Rules of this court or individual judges’ rules of

practice until March 4, 2020, when he received those documents from the court.




                                                  2
     Case 1:17-cv-06734-AJN-KNF Document 100 Filed 12/01/20 Page 3 of 16




       The plaintiff asserts that in his document request No. 28, he “requested the officer's

A.M.K.C. logbook entries for the law library 3 PM to 11 PM tour of November 25, 2014 which

would reflect plaintiff was finally issued warm winter clothing after months of complaining to

various people and agencies.” However, in response to document request No. 28, the defendants

provided “the logbook entries of all inmates entering the law library during each session on

November 25, 2014 to prove the constitutional requirements have been met if some agency

challenges their muster requirements.” The plaintiff maintains that

       many key important facts have not been disclosed which clearly preclude Summary
       Judgment, the Complaint has not even been Amended to incorporate the new
       defendants because a Second Production of Documents Request is required, which
       is attached, to identify the appropriate Jane Doe and other pertinent information
       based on the first request.


The plaintiff asserts that the delays in this action were caused solely by the defendants. The

defendants never forwarded the plaintiff’s deposition transcript to him to make corrections and

sign, which deprives the plaintiff of procedural due process.

       Concerning the plaintiff’s document request No. 23, the plaintiff requested and the Court

ordered the defendants to produce “the names, dates of birth, last known address, phone number,

emergency contact information for all detainees housed in A.M.K.C. dorm 2-Top on September

25, 2014,” and his document request No. 41 repeated the same request “for all detainees in Dorm

6 at G.M.D.C. in January of 2015.” In response to the Court’s January 27, 2020 order, the

defendants produced “a list completely lacking personal information ordered to be handed over

(i.e. D.O.B., last known address, phone number, emergency contact information, etc. . . .

information needed to locate the witness to subpoena for trial).” Without evidence, the plaintiff

is unable to prepare a pretrial statement in conformance with the Local Civil Rules of the court.




                                                 3
     Case 1:17-cv-06734-AJN-KNF Document 100 Filed 12/01/20 Page 4 of 16




Moreover, “all documents ORDERED to be produced relating to G.M.D.C. (i.e. 1139 and 1141)

were withheld or claimed unable to locate.”

       When plaintiff filed the Motion to Compel, the defendants knew the facility was
       closed, but the central office either has the information or the keys to open the
       building to retrieve the information. If defense counsel felt even slightly unable to
       furnish certain documents pertaining to a certain building, they should have raised
       such concerns, issues and objections in a Reply Opposition to the Motion to
       Compel, but to outright refuse to produce all documents (there are others) relating
       to GMDC after a Court order to Compel has been granted is outright Contempt of
       Court and a complete violation of this plaintiff's procedural due process of law
       rights, and in light of all the circumstances described supra and infra, and given the
       procedural history of the case where the defendants’ counsel appear willing to
       implicate the court with even the appearance of impropriety. Plaintiff believes the
       only proper remedy under these circumstances is all factual allegations raised in the
       Complaint relating to G.M.D.C. should be respectfully accepted as true as
       prescribed by the legal remedies of Rule 37(b)(2)(A)(i) of the Fed. R. Civ. P.

       The plaintiff asserts that his document request No. 20 requested “the legal name, D.O.B.,

home address, phone number, and emergency contact information for the inmate described in

¶19 because he observed the deep rope strangulation marks around plaintiff’s neck while we

were both urinating alone and notified officer ‘Jane Doe’ upon his departure to the receiving

room to be transferred to C-76.” In response, the defendants produced “DEF001217-

DEF001218 (Exhibit # 19) which omits all personal information ordered to be produced.” The

defendants waited until the last moment to provide documents, withholding “strategically home

addresses needed and phone numbers needed to subpoena witnesses,” spelling incorrectly the

defendants’ names, doctoring financial records, so that they can move for a summary judgment

while withholding pertinent key information “pertaining to the dispensing of warm clothing on

November 25, 2014, precluding said Summary Judgment (i.e. law library logbook pages),”

although the plaintiff informed them multiple times of the denial of access to the law library by

John Wood and “the March 19, 2020 correspondence.” The plaintiff asserts that summary




                                                 4
     Case 1:17-cv-06734-AJN-KNF Document 100 Filed 12/01/20 Page 5 of 16




judgment is premature given that relevant documents were not disclosed by the defendants. He

maintains:

       A Second Production of Document Request is indispensable because
       defendants[sic] counsel provided two possible correction officers even though there
       was only one on the unit at the time and “Jane Doe” was a short, dark skinned
       African American woman standing approximately 5’6 with corn rolls, slender built,
       fair smooth complexion. Plaintiff needs to review their photographs, height, body
       weight, etc . . . And the previous year maintenance records important because they
       illustrate an ongoing condition that demonstrate deliberate indifference. This is
       something for the Court to seriously consider - Defendant Bell authorized and
       conducted the search and confiscated legal-work on November 25, 2014, then
       authorized the transfers of Plaintiff Thomas Lenahan and Rodney Smith on
       December 3, 2014 which automatically illustrate retaliation for exercising the first
       amendment right to redress the government over governmental grievances. The
       date requested in the First Production of Document Request was December 2, 2014
       and needs to be corrected for trial or Summary Judgment purposes. Please bear in
       mind, at the commencement of this action, plaintiff requested the “Blue-Book” and
       whatever local rules of the court needed to prosecute this action· and was referred
       to an internet website; then he became incarcerated and no longer had said
       resources.

       The plaintiff asserts that his lack of access to the law library and a typewriter, ten days he

spent in a segregated housing unit starting on December 28, 2019 and “a 14 day quarantine

because an inmate tested positive for COVID-19,” followed by his housing in “the mental

health’s special observation dorm,” prevented him from prosecuting timely this action. The

plaintiff contends that he incurred $819 in expenses, including $70 he paid to use a typewriter to

type the complaint, “a ribbon at ten dollars and rented typewriter for a week at $44.80” and

copying fees.

                              DEFENDANT’S CONTENTIONS

       In opposition to the motion, the defendants filed their memorandum of law, asserting that

the motion for sanctions should be denied and consenting to the plaintiff’s request for an

extension of fact discovery. The defendants assert that, as explained in their February 26, 2020

letter, Docket Entry No. 71, they “produced all responsive documents that could be located

                                                 5
     Case 1:17-cv-06734-AJN-KNF Document 100 Filed 12/01/20 Page 6 of 16




following a diligent search,” including “several documents responsive to Request Nos. 20, 23,

and 28, the subject of Plaintiff’s present motion.”

       Although Plaintiff now maintains that the documents produced in response to
       Request Nos. 20, 23, and 28 were inadequate, these documents were the only ones
       located by Defendants. No other documents were located and none are being
       withheld. Moreover, as explained in Defendants’ February 26, 2020 letter,
       Defendants did not locate any documents responsive to Request No. 41 following
       a diligent search, and they were therefore unable to produce any documents in
       response to that request. Plaintiff’s assertion that Defendants’ responses are
       incomplete is entirely speculative. Indeed, Plaintiff provides no basis for finding
       that additional documents exist, or that defendants’ search was not adequate.

The defendants maintain they “have fully complied with the Court’s January 27, 2020 Order”

and, “[e]ven assuming the Court should find otherwise,” the motion for sanctions should be

denied because “there is no showing that any non-compliance was willful.” The defendants

assert that, “due to staffing shortages and other restrictions necessitated by DOC’s response to

the COVID-19 pandemic, as well as the uncertainty of the extent of any further discovery

demands and the issues impacting Plaintiff’s ability to prosecute his claims, Defendants cannot

estimate how much time will be sufficient to complete discovery,” but believe that an extension

of 60 days is appropriate.

                                      LEGAL STANDARD

       If a party or a party’s officer, director, or managing agent--or a witness designated
       under Rule 30(b)(6) or 31(a)(4)--fails to obey an order to provide or permit
       discovery, including an order under Rule 26(f), 35, or 37(a), the court where the
       action is pending may issue further just orders. They may include the following:
       (i) directing that the matters embraced in the order or other designated facts be taken
       as established for purposes of the action, as the prevailing party claims;
       (ii) prohibiting the disobedient party from supporting or opposing designated
       claims or defenses, or from introducing designated matters in evidence;
       (iii) striking pleadings in whole or in part;
       (iv) staying further proceedings until the order is obeyed;
       (v) dismissing the action or proceeding in whole or in part;
       (vi) rendering a default judgment against the disobedient party; or




                                                 6
     Case 1:17-cv-06734-AJN-KNF Document 100 Filed 12/01/20 Page 7 of 16




       (vii) treating as contempt of court the failure to obey any order except an order to
       submit to a physical or mental examination.

       Fed. R. Civ. P. 37(b)(2)(A).


“Instead of or in addition to the orders above, the court must order the disobedient party, the

attorney advising that party, or both to pay the reasonable expenses, including attorney's fees,

caused by the failure, unless the failure was substantially justified or other circumstances make

an award of expenses unjust.” Fed R. Civ. P. 37(b)(2)(C).

       In imposing Rule 37 sanctions, . . . courts properly consider various factors,
       including “(1) the willfulness of the non-compliant party or the reason for
       noncompliance; (2) the efficacy of lesser sanctions; (3) the duration of the period
       of noncompliance[;] and (4) whether the non–compliant party had been warned of
       the consequences of noncompliance.” Southern New England Tel. Co. v. Global
       NAPs Inc., 624 F.3d at 144 (internal quotation marks omitted); see also id.
       (observing that factors are “not exclusive”).

       Funk v. Belneftekhim, 861 F.3d 354, 366 (2d Cir. 2017).


       When a party seeks to frustrate this design by disobeying discovery orders, thereby
       preventing disclosure of facts essential to an adjudication on the merits, severe
       sanctions are appropriate. See National Hockey League, 427 U.S. at 643, 96 S.Ct.
       at 2781 (availability of severe sanctions necessary both to penalize recalcitrant
       parties and deter others from similar conduct); see generally Update Art, Inc. v.
       Modiin Publishing, Ltd., 843 F.2d 67, 73 (2d Cir.1988) (compliance with discovery
       orders “necessary to the integrity of our judicial process”).

       Daval Steel Prods., a Div. of Francosteel Corp. v. M/V Fakredine, 951 F.2d 1357,
       1365 (2d Cir. 1991).

       [S]anctions imposed by a district court pursuant to Rule 37(b)(2) must be “just” and
       “must relate to the particular claim to which the discovery order was addressed.”
       Daval Steel Prods. v. M/V Fakredine, 951 F.2d 1357, 1366 (2d Cir.1991). Courts
       in this Circuit typically impose Rule 37 sanctions only when there has been a clear
       failure to produce materials in the offending party’s possession or control, see, e.g.,
       Aliki Foods, LLC v. Otter Valley Foods, Inc., 726 F.Supp.2d 159 (D.Conn.2010),
       or where the moving party has demonstrated that spoliation of evidence has
       occurred, see, e.g., Centrifugal Force, Inc. v. Softnet Comm., Inc., 783 F.Supp.2d
       736 (S.D.N.Y.2011).



                                                 7
     Case 1:17-cv-06734-AJN-KNF Document 100 Filed 12/01/20 Page 8 of 16




       Tech. in P’ship, Inc. v. Rudin, 894 F. Supp. 2d 274, 287 (S.D.N.Y. 2012) (citations
       omitted).

“[A] district court's imposition of Rule 37 discovery sanctions” is discretionary. Funk, 861 F.3d

at 365. “A schedule may be modified only for good cause and with the judge’s consent.” Fed. R.

Civ. P. 16(b)(4).

                          APPLICATION OF LEGAL STANDARD

Motion for Sanctions

       Whether the Defendants Failed to Comply with the Court’s January 27, 2020 Order

       The defendants do not contend that the Court’s January 27, 2020 order was not clear and

unambiguous. The defendants failed to support their opposition to the motion with any evidence

as no affidavit or exhibits were submitted in support of the defendants’ memorandum of law

opposing the motion. Instead, the defendants rely on their February 26, 2020 letter, Docket

Entry No. 71, to support their assertion that they complied with the Court’s January 27, 2020

order. However, the defendants’ letter responding to the plaintiff’s February 10, 2020 letter-

motion, is not admissible evidence. Moreover, in their February 26, 2020 letter, the defendants

assert that: (1) on February 6, 2020, the date on which the January 27, 2020 order directed their

production, they “produced documents responsive to 16 of Plaintiff’s document requests”; (2)

“[a]s to the remaining document requests, Defendants advised Plaintiff” that they “were unable

to locate documents responsive to Request Nos. 9, 11, 39, 40, and 41 following a diligent search”

and they “continue to search for documents responsive to Request Nos. 1, 13 and 42, and will

produce such documents by February 27, 2020 if any are located”; and (3) “by letter dated

February 25, 2020, annexed hereto as Exhibit B, produced all remaining responsive documents

that could be located following a diligent search.” Thus, the defendants conceded in their

February 26, 2020 letter that they did not comply with the Court’s January 27, 2020 order, since

                                                8
     Case 1:17-cv-06734-AJN-KNF Document 100 Filed 12/01/20 Page 9 of 16




they did not respond to the plaintiff’s document requests at issue by the date by which they were

directed to do so, February 6, 2020, and they neither sought nor obtained an extension of the

February 6, 2020 directive to produce documents directed to be produced by the January 27,

2020 order. Despite conceding in their February 26, 2020 letter on which the defendants rely

that they did not comply with the January 27, 2020 deadline for production, the defendants assert

in their memorandum of law that they “have fully complied with the Court’s January 27, 2020

Order.” Having failed to comply with the deadline imposed by the Court’s January 27, 2020

order without seeking or obtaining an extension of time for compliance, the Court finds that the

defendants did not comply with the Court’s January 27, 2020 order.

       The plaintiff’s document request No. 20 seeks “a computer printout of the legal name,

date of birth, home address, phone number, and emergency contact information for the inmate

transferred to C-76 as described supra in the preceding paragraph.” The preceding paragraph is

document request No. 19 seeking, in relevant part, “the name of the inmate who was transferred

to C-76 on [the] morning [of September 25, 2014], because he observed the deep rope

strangulation marks around plaintiff’s neck while we were both in the bathroom urinating alone

and notified officer ‘Jane Doe’ upon his departure to the receiving-room to be transferred.” The

plaintiff contends that, in response to document request No. 20, the defendants produced

“DEF001217-DEF001218 (Exhibit # 19) which omits all personal information ordered to be

produced.”

       The plaintiff’s document request No. 23 seeks “a computer generated list with the names,

date of birth, last known home address, phone number, and emergency contact information for

all the detainees housed in A.M.K.C. dorm 2-TOP on September 25, 2014,” and document

request No. 41 seeks the same information “for all the detainees in G.M.D.C. dorm 6 in January



                                                9
    Case 1:17-cv-06734-AJN-KNF Document 100 Filed 12/01/20 Page 10 of 16




2015.” The plaintiff contends that in response to document request No. 23, the defendants

produced DEF001242-001243, without any identifying personal information, and they did not

produce any documents in response to document request No. 41.

       The plaintiff’s document request No. 28 seeks “a photocopy of the A.M.K.C. Law

Library logbook entry for November 25, 2014, the 3 P.M. to 11 P.M. tour which will reflect

Captain Williams instructed Defendant Officer Motsife to log an entry in the book that plaintiff

was finally issued warm clothes on this date.” The plaintiff asserts that in response to document

request No. 28 the defendants produced DEF1250-1254, “the logbook entries of all inmates

entering the law library during each session on November 25, 2014,” which is not “the A.M.K.C.

Law Library logbook of Captain Williams for the 3pm to 11pm tour on November 25, 2014.”

       The defendants assert, without any evidence in support, that: (i) “the documents produced

in response to Request Nos. 20, 23, and 28 . . . were the only ones located by Defendants. No

other documents were located and none are being withheld”; and (ii) they “did not locate any

documents responsive to Request No. 41 following a diligent search, and they were therefore

unable to produce any documents in response to that request.” The defendants did not explain

why they failed to produce “home address, phone number, and emergency contact information

identifying information” requested by the plaintiff’s document request No. 20, and they did not

provide any evidence that such information is not maintained and does not exist in the

defendant’s data system. Similarly, the defendants did not explain why they failed to provide

any identifying personal information in response to the plaintiff’s request No. 23 and any

information in response to the plaintiff’s request No. 41, or provide evidence that such

information is not maintained and does not exist in the defendants’ data system. The plaintiff’s

document request No. 41 seeks information related to “G.M.D.C. dorm 6 in January 2015,” and



                                                10
     Case 1:17-cv-06734-AJN-KNF Document 100 Filed 12/01/20 Page 11 of 16




the plaintiff asserted that as the defendants knew G.M.D.C. “was closed, but the central office

either has the information or the keys to open the building to retrieve the information.” The

defendants did not dispute the plaintiff’s assertions about their knowledge that G.M.D.C. was

closed and that “the central office either has the information or the keys to open the building to

retrieve the information.” Concerning the plaintiff’s document request No. 28, the defendants

produced non-responsive documents and failed to: (a) explain why they did not produce the

requested logbook of Captain Williams; or (b) provide any evidence that the information

requested is not maintained by the defendants and does not exist. Moreover, the defendants did

not submit any evidence in support of their repeated assertions that they conducted a diligent

search for documents, showing the nature and extent of the search, who conducted the search,

when and how. The defendants’ assertion that they “have fully complied with the Court’s

January 27, 2020 Order” is rejected as meritless. The Court finds that the defendants failed to

comply with the Court’s January 27, 2020 order.

       Defendants’ Willfulness or the Reason for Noncompliance

       The defendants assert, in a conclusory fashion, that “there is no showing that any non-

compliance was willful,” without citation to any authority or explanation. The defendants’

conclusory assertion that any non-compliance was not willful is inconsistent with their assertion

in the February 26, 2020 letter that, despite knowing of the February 6, 2020 deadline imposed

by the January 27, 2020 order and without seeking or obtaining an extension of time for

compliance with that order, they: (i) “continue to search for documents responsive to Request

Nos. 1, 13 and 42, and will produce such documents by February 27, 2020 if any are located”;

and (ii) “by letter dated February 25, 2020, annexed hereto as Exhibit B, produced all remaining

responsive documents that could be located following a diligent search.” The defendants did not



                                                 11
     Case 1:17-cv-06734-AJN-KNF Document 100 Filed 12/01/20 Page 12 of 16




explain the reason for their noncompliance or provide any evidence that the information

responsive to the plaintiffs’ document request Nos. 20, 23, 28 and 41 does not exist or is not in

their possession or control. The defendants’ self-serving conclusory assertion that any

noncompliance was not willful is meritless in light of their February 26, 2020 letter. The Court

finds that the defendants’ noncompliance with the January 27, 2020 order was willful.

       Efficacy of Lesser Sanctions

       The plaintiff argues that “the only proper remedy under these circumstances is all factual

allegations raised in the Complaint relating to G.M.D.C. should be respectfully accepted as true

as prescribed by the legal remedies of Rule 37(b)(2)(A)(i) of the Fed. R. Civ. P.” The defendants

failed to respond to the plaintiff’s argument or mention lesser sanctions in their memorandum of

law. “[D]irecting that the matters embraced in the order or other designated facts be taken as

established for purposes of the action, as the prevailing party claims” is the least harsh sanction

under Rule 37(b)(2)(A). However, the plaintiff’s request that “all factual allegations raised in the

Complaint relating to G.M.D.C. should be respectfully accepted as true” cannot be said to be just

because it does not appear that it is related to the plaintiff’s document request Nos. 20, 23 and

28, which concern his allegations about events that occurred at A.M.K.C. Only the plaintiff’s

document request No. 41 concerns his allegations about events that occurred at G.M.D.C.

Although the plaintiff asserts in his motion that “all documents ORDERED to be produced

relating to G.M.D.C. (i.e. 1139 and 1141) were withheld or claimed unable to locate,” except

document request No. 41, he did not identify any other document requests concerning G.M.D.C.

that he asserts the defendants “withheld or claimed unable to locate.” The Court finds that

granting the plaintiff’s request that “all factual allegations raised in the Complaint relating to

G.M.D.C. should be respectfully accepted as true” cannot be said to be just because only



                                                  12
     Case 1:17-cv-06734-AJN-KNF Document 100 Filed 12/01/20 Page 13 of 16




document request No. 41 is related to G.M.D.C. and lesser sanctions may be more appropriate in

the circumstance of this case.

       It appears that compelling the defendants anew to respond to document request Nos. 20,

23, 28 and 41 would be futile because the Court’s January 27, 2020 order doing so was not

obeyed. However, the plaintiff proposed and served on the defendants his “Second Production

of Document[] Requests,” dated May 27, 2020, Docket Entry No. 93, pages 60-69. The

defendants did not: (a) address the plaintiff’s arguments concerning his “Second Production of

Document[] Requests”; (b) refute his evidence that they were served on the defendants on May

27, 2020; and (c) provide evidence of their responses, if any, to the plaintiff’s “Second

Production of Document[] Requests,” dated May 27, 2020. The Court finds that a just and

appropriate sanction in the circumstance of this case is to compel the defendants to respond to

the plaintiff’s “Second Production of Document[] Requests.”

       Duration of Noncompliance

       The plaintiff’s instant motion was made on September 25, 2020, asserting that the

defendants failed to comply with the Court’s January 27, 2020 order. Although the defendants

asserted in their February 26, 2020 letter that they produced all responsive documents directed to

be produced by the January 27, 2020 order, the Court determined above that is not the case. The

Court finds that this action has been significantly delayed by the defendants’ conduct, which

necessitated the plaintiff’s motion to compel that was granted by the January 27, 2020 order.

Thereafter, the defendants failed to comply with the January 27, 2020 order, prompting further

delays and prejudicing the plaintiff by hindering his ability to locate witnesses and prosecute his

case. Thus, the Court finds that the noncompliance with the January 27, 2020 order, prompting




                                                13
     Case 1:17-cv-06734-AJN-KNF Document 100 Filed 12/01/20 Page 14 of 16




the plaintiff’s instant motion, was of a duration significant enough, under the circumstances, to

warrant this factor militating against the defendants.

       Whether the Defendants Had Notice of the Consequences of Noncompliance

       “Rule 37(a) clearly envisions some judicial intervention between a discovery request and

the imposition of sanctions. That intervention serves to alert the offending party to the

seriousness of its noncompliance and permits judicial scrutiny of the discovery request.” Daval

Steel Prods., 951 F.2d at 1364–65. The plaintiff having made a motion to compel, pursuant to

Fed. R. Civ. P. 37(a) and the Court’s January 27, 2020 order granting that motion and

compelling the defendants to produce documents responsive to the plaintiff’s discovery requests,

provided the defendants with notice of the consequences of noncompliance with the Court’s

January 27, 2020 order, which is an order within the meaning of Fed. R. Civ. P. 37(b)(2)(A).

See Daval Steel Prods., 951 F.2d at 1363 (“Provided that there is a clearly articulated order of the

court requiring specified discovery, the district court has the authority to impose Rule 37(b)

sanctions for noncompliance with that order.”). Accordingly, the Court finds that the defendants

had notice of the consequences of noncompliance with the Court’s January 27, 2020 order.

       Expenses

       The plaintiff asserts that he incurred $819 in expenses, including $70 he paid to use a

typewriter to type the complaint, “a ribbon at ten dollars and rented typewriter for a week at

$44.80” and copying fees. Although the plaintiff provided evidence that he received certain

funds electronically in May and June 2020, he did not provide any evidence corroborating any of

his expenses incurred as a result of the defendants’ failure to comply with the Court’s January

27, 2020 order. Accordingly, the Court finds that awarding expenses to the plaintiff is not

warranted.



                                                 14
     Case 1:17-cv-06734-AJN-KNF Document 100 Filed 12/01/20 Page 15 of 16




Motion for an Extension of Time to Complete Discovery

       On September 5, 2020, the Court enlarged the time to complete pretrial discovery

activities to October 30, 2020. See Docket Entry No. 92. The defendants do not oppose the

plaintiff’s request for an extension of time to complete discovery. Although the defendants

assert that they “cannot estimate how much time will be sufficient to complete discovery,” they

suggest that a 60-day extension is appropriate. In light of the Court’s above findings concerning

the plaintiff’s motion to dismiss, the Court finds that the plaintiff demonstrated good cause to

extend the time to complete discovery. Given that the defendants have already been served with

the plaintiff’s “Second Production of Document[] Requests” and in light of the delays caused by

the COVID-19 pandemic, the Court finds that extending the time to complete pretrial discovery

activities to 60 days from service of the defendants’ responses to the plaintiff’s “Second

Production of Document[] Requests” is appropriate.

                                         CONCLUSION

       For the foregoing reasons, the plaintiff’s motion for sanctions, Docket Entry No. 93, is

granted. On or before December 15, 2020, the defendants shall respond to the plaintiff’s

“Second Production of Document[] Requests.” All pretrial discovery activities shall be

completed within 60 days from December 15, 2020. The defendants are on notice that any future

failure to comply with an order of the Court will be subject to sanctions, including the harshest

sanctions.

Dated: New York, New York                            SO ORDERED:
       December 1, 2020




                                                15
Case 1:17-cv-06734-AJN-KNF Document 100 Filed 12/01/20 Page 16 of 16




                                 16
